UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6002



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

GARFIELD ANTHONY WILLIAMS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge. (CR-
91-456-WMN, CA-95-1914-WMN)


Submitted:   February 20, 1996             Decided:   March 19, 1996


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Garfield Anthony Williams, Appellant Pro Se.       Richard Douglas
Bennett, Christine Manuelian, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Williams, Nos. CR-91-456-WMN; CA-95-1914-WMN (D. Md. Nov 29, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2